960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Johnny C. Goodnoh, Appellant,v.Union Bankers Insurance Company, Appellee.
No. 91-3031.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 13, 1992.Filed:  April 27, 1992.

Before LOKEN, Circuit Judge, BRIGHT, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Johnny C. Goodnoh appeals from the order of the district court1 granting appellee Union Bankers Insurance Company's motion for summary judgment and denying appellant's motion for summary judgment.  We have carefully considered the record and the arguments raised by counsel.  Following our de novo review, we agree with the district court that the language of the insurance policy excluding coverage for "[a]ny injury or sickness covered by any Workmen's Compensation ... Law," unambiguously excludes coverage for Goodnoh's injuries under the facts of this case.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Morris S. Arnold, United States District Judge for the Western District of Arkansas